Citation Nr: 0828887	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 25, 2002, 
for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had active service from September 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to nonservice-
connected pension.  Subsequently, nonservice-connected 
pension was awarded by a March 2003 administrative 
determination, effective from September 1, 2002, based on the 
veteran's receipt of SSI (Supplemental Security Income) 
effective from the same date.  Thereafter, by a March 2004 
rating action, an earlier effective date of January 25, 2002, 
was assigned for the award of nonservice-connected pension 
based on the receipt of medical evidence which was accepted 
as an informal claim.  The veteran has continued his appeal 
of the downstream issue of entitlement to an earlier 
effective date for the award of nonservice-connected pension 
benefits.

In June 2008, a Travel Board hearing was held in Montgomery, 
Alabama, before the undersigned Acting Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

The appellant has raised the issue of entitlement to special 
monthly pension (SMP) based on the need for regular aid and 
attendance of another person or on account of being 
housebound.  Although this matter has been previously denied 
by the RO, it is referred to the RO for appropriate action.


FINDING OF FACT

No record or communication documented to have been received 
officially by VA before January 25, 2002, may be construed as 
a claim for nonservice-connected pension benefits.  


CONCLUSION OF LAW

The criteria for an earlier effective date of January 25, 
2002, for an award of nonservice-connected pension have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (b)(1)(ii)(A) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in June 2002 and provided to the 
veteran prior to the July 2002 rating decision on appeal 
satisfies the duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to nonservice-connected pension, the context in which his 
claim initially arose.  His appeal for an earlier effective 
date arises from the initial rating and effective dates 
assigned when the RO awarded nonservice-connected pension.  
That is the reason the original letter refers to the 
requirements for establishing nonservice-connected disability 
pension and the veteran's and VA's respective 
responsibilities in obtaining the necessary supporting 
evidence.  It was once held that there is no requirement for 
additional 38 U.S.C.A. § 5103(a) notice on a "downstream" 
issue, i.e., an increased rating or an earlier effective date 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  However, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) limited its earlier holding in Dingess by 
clarifying that where, as here, the grant of service 
connection and assignment of the initial rating and effective 
date did not occur until after the enactment of the VCAA 
(i.e., after November 9, 2000), the veteran is entitled to 
pre-initial decision VCAA notice concerning all elements of 
his claim, including the downstream disability rating and 
effective date elements, and if this did not occur there is a 
question of whether this is prejudicial error.

The Federal Circuit Court has since held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

That said, the Federal Circuit also recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the initial VCAA letter in June 2002, 
the RO has provided the veteran with a November 2004 SOC 
which discusses the type of evidence needed to substantiate 
his claim for the downstream effective date issue.  Moreover, 
since providing this notice; although the veteran has been 
afforded a VA Travel Board hearing, he has not submitted any 
additional evidence or argument, which was not previously 
considered, to support his claim.  Thus, readjudicating his 
claim and providing an SSOC is not warranted.  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) (where 
after VA provides a content-compliant VCAA notice (on all 
requisite notice elements) - albeit in an untimely manner - 
and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service, VA, and private medical records, VA examination 
reports, Social Service/Case Management Progress Notes in 
connection with his October 2001 hospitalization, and written 
communications.

There is no indication the veteran was deprived of meaningful 
participation in the adjudication of his claims.  That is to 
say, he has been afforded a Travel Board hearing and there is 
no indication there is additional evidence to obtain (that is 
obtainable), there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to him.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause prejudice to the veteran.  
Thus, any such error is harmless and does not prohibit 
consideration of his claims on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

In his March 2003 notice of disagreement with the effective 
date assigned for his award of nonservice-connected pension, 
the veteran argues that the effective date should be October 
2001 because, while he was an inpatient at a private 
facility, he was unable to speak for himself and a social 
worker attempted to contact VA on his behalf; however, she 
was unable to do so.  Alternatively, the veteran requests an 
effective date of February 2002, the date of his filing a 
claim for VA pension.  

In a subsequent communication, received in October 2003, as 
well as during his Travel Board hearing, the veteran recalls 
that, after the initial October 2001 attempt by the social 
worker, he applied for VA pension benefits in person in 
November 2001.  However, he was informed that VA did not have 
any paperwork regarding his claim for pension benefits and he 
reapplied for such benefits in February 2002.  

The statutory and regulatory provisions explicitly specify 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2007).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  The effective date for pension claims 
received on or after October 1, 1984 is the date of receipt 
of the claim, unless, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. 
§ 3.400(b)(1)(ii)(A)-(B).

In reviewing the record, the Board first recognizes that 
there is nothing in the claims file to indicate that the 
veteran met the requirements for a retroactive effective date 
for pension benefits based upon incapacitation to file a 
claim.  See 38 U.S.C.A. § 5110(b)(3)(A), (B) (West 2002); 
38 C.F.R. § 3.400(b)(ii)(B) (if the veteran was prevented, by 
reasons of a disability which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West  
2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim may be 
any communication or action indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a)  
(2007).  An informal claim must be written.  Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999).  The informal claim 
must also identify the benefit being sought.  Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. 
§ 3.151(a).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2007).  

The procedural history of the veteran's claim for pension 
benefits reveals that the veteran filed a formal claim for 
nonservice-connected pension that was received at the RO in 
March 2002.  The RO granted the claim in March 2003, 
effective from September 1, 2002, the date of receipt of his 
SSI.  Thereafter, by a March 2004 rating decision, upon 
consideration of medical evidence received on January 25, 
2002, which supports the findings that the veteran was unable 
to maintain gainful employment, the RO granted an earlier 
effective date of January 25, 2002.  

In this regard, it is noted that Social Service/Case 
Management Progress Notes dated in October 2001 reflect that 
the veteran applied for food stamps and VA had been contacted 
regarding the transfer of the veteran to a VA facility.  
These records are silent with respect to a claim for VA 
pension benefits.  

While the Board has considered the veteran's statement 
asserting that he attempted to file a claim for pension 
benefits as early as October 2001 and again in November 2001, 
there is a presumption of regularity that attends the 
administrative functions of the Government.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
F.3d 347 (Fed.  Cir. 1995) (the law presumes the regularity 
of the administrative process "in the absence of clear 
evidence to the contrary"); see also Clemmons v. West, 206 
F.3d 1401, 1403 (Fed. Cir. 2000) (holding that "Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefutable to 
overcome that presumption").  In this case, there is no 
indication that a written claim for pension benefits was 
filed at anytime prior to March 2002 or that competent 
evidence showing the veteran was unable to maintain gainful 
employment was received prior to January 25, 2002.  As such, 
this presumption of regularity has not been rebutted with 
respect to the actions of VA in this case, and the evidence 
that is of record does not show that a claim for nonservice-
connected pension benefits was filed prior to March 2002 or 
entitlement to such benefits was demonstrated prior to 
January 25, 2002.  

In light of the above, an effective date prior to January 25, 
2002, for the grant of nonservice-connected pension benefits 
cannot be assigned, as there is no record or communication 
officially documented to have been received prior thereto 
that can be construed as a claim for nonservice-connected 
pension benefits.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 
3.155, 3.400.  In making this determination, while the Board 
has considered the veteran's argument that he is entitled to 
pension benefits effective earlier that the current effective 
date, the Board is bound by the legal criteria set forth 
above.  38 U.S.C.A. § 7104(c).  As the pertinent binding laws 
and regulations do not reveal a provision under which the 
desired effective date may be assigned given the fact that no 
claim for pension was filed in writing prior to January 25, 
2002, the desired effective date cannot be assigned.  
Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for the grant of nonservice-connected pension 
benefits, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49  (1990). 


ORDER

Entitlement to an effective earlier than January 25, 2002, 
for a grant of nonservice-connected pension benefits is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


